WOODLEY, Presiding Judge.
The offense is the violation of an ordinance of the City of Houston making it unlawful to park a vehicle other than a commercial vehicle in a truck loading zone during certain hours.
Upon appeal from a conviction in the Corporation Court, trial in County Court at Law No. 2 of Harris County resulted in a conviction in a jury trial with punishment assessed at a fine of $200.
No statement of facts accompanies the record. Complaint as to the court’s charge cannot therefore be appraised.
The trial court has certified, in appellant’s formal bill of exception: “Be it remembered that upon the trial of the above entitled and numbered cause, after the jury had retired to deliberate upon this case, and while the jury was deliberating, Mr. J. W. Smith, the official Bailiff of the aforesaid Court, communicated with the jury and advised them himself when they indicated they had a question to ask, by answering their question, and did not present the question to the Court for the Court’s answer on same.”
In view of the court’s certification and the maximum punishment being assessed, the error warrants reversal.
The judgment is reversed and the cause is remanded.